1    ROBERTO MARQUEZ (SBN.: 131195)
     Law Firm of Roberto Marquez
2
     613 D Street
3    Marysville, CA 95901
     530.749.8766 / 530.743.1364
4    robertomarquez@sbcglobal.net
5

6

7
                                 IN THE UNITED STATES DISTRICT COURT
8

9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         Case No.: 2:19-CR-00023-MCE
11                  Plaintiff,
12
     vs.                                               STIPULATION AND CONTINUING
                                                       STATUS CONFERENCE, AND
13                                                     EXCLUDING TIME UNDER THE SPEEDY
     RICK GLENN VARDELL,
14
                                                       TRIAL ACT
                    Defendant
15

16          Plaintiff United States of America, by and through its counsel of record, and defendant
17   Rick Glenn Vardell, by and through his counsel of record, hereby stipulate as follows:
18         1.       By previous orders, this matter was set for status conference on October 31, 2019.
19
           2.       By this stipulation, defendant Rick G. Vardell seeks to move to continue the
20
     status conference and to exclude time between October 31, 2019 and December 5, 2019 at 10:00
21
     A.M., under Local Code T4.
22
           3.       The parties agree and stipulate, and request that the Court find the following:
23
                    a)   Defendant’s counsel needs to consult with his client, conduct investigation,
24
     review discovery as well as continuing the discussions regarding the resolution of this case.
25

26

27

28   STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT - 1
1
                     b)   Counsel for defendant Rick Glenn Vardell believes that failure to grant the
2
     above-requested continuance would deny him the reasonable time necessary for effective
3
     preparation, taking into account the exercise of due diligence.
4
                    c)    The government does not object to the continuance.
5
                    d)    Based on the above-stated findings, the ends of justice served by continuing
6
     the case as requested outweigh the interest of the public and the defendant in a trial within the
7
     original date prescribed by the Speedy Trial Act.
8
                    e)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
9

10
     3161, et seq., within which trial must commence, the time period of October 31, 2019 to

11   December 5, 2019 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv)

12   [Local Code T4] because it results from a continuance granted by the Court at defendant’s

13   request on the basis of the Court’s finding that the ends of justice served by taking such action

14   outweigh the best interest of the public and the defendant in a speedy trial.

15         4.       Nothing in this stipulation and order shall preclude a finding that other provisions
16   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
17   which a trial must commence.
18          IT IS SO STIPULATED.
19   Dated: October 25, 2019                                       McGREGOR W. SCOTT
20                                                                 United States Attorney
                                                                   /s/ CAMERON L. DESMOND
21                                                                 CAMERON L. DESMOND
                                                                   Assistant United States Attorney
22

23
     Dated: October 25, 2019                                       /s/ ROBERTO MARQUEZ
                                                                   ROBERTO MARQUEZ
24                                                                 Counsel for Defendant
                                                                   RICK GLENN VARDELL,
25

26

27

28   STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT - 2
1                                                  ORDER
2
            The Court, having considered the stipulation of the parties, and good cause appearing
3
     therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the
4
     stipulation of the parties, the Court finds that the failure to grant the requested continuance
5

6    would deny defense counsel reasonable time necessary for effective preparation, taking into

7    account the exercise of due diligence. The Court specifically finds that the ends of justice
8
     served by the granting of such continuance outweigh the interests of the public and that the
9
     time from October 31, 2019 to December 5, 2019 inclusive shall be excluded from
10
     computation of time within which the trial of the case of Rick Glenn Vardell must be
11

12   commenced under the Speedy Trial Act, pursuant to Local Code T4 (time for defense counsel

13   to prepare and continuity of counsel pursuant to 18 U.S.C.§ 3161(h)(7)(A) and (B)(iv)). The
14
     status conference currently scheduled for October 31, 2019, is VACATED and CONTINUED
15
     to December 5, 2019 at 10:00 A.M
16
            IT IS SO ORDERED.
17

18   Dated: October 29, 2019

19

20

21

22

23

24

25

26

27

28   STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
     SPEEDY TRIAL ACT - 3
